



Exhibit 10.1


FIRST AMENDMENT TO THE CO-PROMOTION AGREEMENT
DATED JANUARY 24, 2017


This First Amendment to the Co-Promotion Agreement dated January 24, 2017 is
entered into this 19th day of April, 2018 ("First Amendment Effective Date"),
between PACIRA PHARMACEUTICALS, INC., a Delaware corporation ("PACIRA"), and
DEPUY SYNTHES SALES, INC., a Massachusetts corporation ("DEPUY SYNTHES"),
together with PACIRA, the "Parties" and each a "Party".


Any capitalized terms not expressly defined herein shall have the meaning stated
in the Agreement (as defined below).


RECITALS


WHEREAS PACIRA and DEPUY SYNTHES entered into the Co-Promotion Agreement dated
January 24, 2017 (the "Agreement"); and


WHEREAS, the Parties now wish to engage in a pilot program to determine the
viability of co-promotion in bariatric surgical procedures; and


NOW THEREFORE, the Parties wish to amend the Agreement by entering into this
First Amendment (The "First Amendment") in accordance with the following.


AGREEMENT


In view of the foregoing, the Parties agree as follows:


1. Amendment of Section 1.13


1.1    For a period of eighteen (18) months following the First Amendment
Effective Date, Section 1.13 is deleted in its entirety and replaced with the
following:


"Field" shall mean bariatric, orthopaedic (including knee, hip, shoulder, sport
and trauma) and spine markets for operating room use.


2. Remainability and Enforceability


2.1    The Parties further agree that, except as modified by this First
Amendment, the terms and conditions of the Agreement shall continue in full
force and effect.


In witness whereof, the Parties hereto sign this First Amendment in all its
pages on the date indicated below.


PACIRA PHARMACEUTICALS, INC.
 
DEPUY SYNTHES SALES, INC.
 
 
 
 
 
By: /s/ Daina Borteck
 
 
By: /s/ Max Reinhardt
 
 
 
 
 
 
Name: Daina Borteck
 
Name: Max Reinhardt
Title: Associate General Counsel
 
Title: VP, Marketing
Date: April 19, 2018
 
Date: April 13, 2018






